UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-7758



EDWARD EARL WILKINS,

                  Plaintiff - Appellant,

          v.


DARLINGTON COUNTY; DARLINGTON COUNTY PROBATION DEPARTMENT AND
PAROLE; SUSAN B CLIMMONS, Probation Officer; NICKIE,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (2:07-cv-03317-GRA)


Submitted:     March 27, 2008                 Decided:   April 3, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Wilkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward Earl Wilkins appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

without prejudice Wilkins’ action filed under 42 U.S.C. § 1983

(2000).     In   his   informal   appellate     brief,    Wilkins      failed   to

challenge the district court’s reasons supporting the denial of

relief.   Accordingly, Wilkins has waived appellate review of those

issues.   See 4th Cir. R. 34(b) (“The Court will limit its review to

the issues raised in the informal brief.”). Accordingly, we affirm

the district court’s order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court   and     argument    would   not    aid     the

decisional process.



                                                                        AFFIRMED




                                     - 2 -